In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-20-00158-CR


                        DENNIS ANDREW ALVARADO, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 222nd District Court
                                    Deaf Smith County, Texas
                 Trial Court No. CR-19B-012, Honorable Roland D. Saul, Presiding

                                           July 30, 2021
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       In July of 2019, Dennis Andrew Alvarado, appellant, pleaded guilty to cruelty to a

non-livestock animal.1 He was placed on deferred adjudication community supervision

for five years and fined $2,500. In January of 2020, the State filed a motion to revoke

probation and proceed with adjudication of guilt, alleging multiple violations of the terms

and conditions of appellant’s community supervision.



       1   See TEX. PENAL CODE ANN. § 42.092 (West Supp. 2020).
       At a hearing on the motion, appellant entered a plea of “true” to six of the State’s

allegations. The trial court heard evidence and determined that appellant violated six

terms and conditions of community supervision, adjudicated him guilty of the original

offense, and assessed punishment at eight years’ confinement and a fine of $2,500. In

presenting this appeal, counsel for appellant has filed an Anders2 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm the judgment of the trial court.


       Counsel has certified that he has conducted a conscientious examination of the

record and, in his opinion, the record reflects no reversible error upon which an appeal

can be predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. [Panel Op.] 1978), counsel has discussed why, under the controlling authorities,

there are no reversible errors in the trial court’s judgment. In a letter to appellant, counsel

notified him of his motion to withdraw; provided him with a copy of the Anders brief and

appellate record; and informed him of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s

obligations on the filing of a motion to withdraw supported by an Anders brief). By letter,

this Court also advised appellant of his right to file a pro se response to counsel’s Anders

brief. Appellant has not filed a response. The State has not filed a brief.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were


       2   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
preserved in the trial court which might support an appeal, but we have found no such

issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim.

App. 1969). Following our careful review of the appellate record and counsel’s brief, we

agree with counsel that there are no plausible grounds for appeal.


        Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.3


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the
opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.
                                                      3